DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-19 and 22 are cancelled.
Election/Restrictions
In response to a Restriction Requirement mailed on 05/12/2022, the Applicant elected without traverse Group I (claims 1-15 & 23) in a reply filed on 06/27/2022. Claims 16-17 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Currently, claims 1-15 and 23 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 11/13/2020. The IDS has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
(Marked-Up Version) An Optoelectronic Device Having a Cover Including Channel
(Clean Version) An Optoelectronic Device having a Cover Including Channel
Claim Objections
Claims 6 and 8 are objected to because of the following informalities: 
	Regarding claim 6, the limitation “at least one side wall surrounding in a circumferential direction the cavity” should read “at least one side wall surrounding the cavity in a circumferential direction.”
Regarding claim 8, in line 4, “leaves the device,.” In which the comma should be removed to read “leave the device.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because the limitation “from the outside to the cavity” in which “the outside” was not mentioned before. There is insufficient antecedent basis.
	Claim 4 is indefinite, because the limitation “the inner surface of the cover” was not mentioned before. There is insufficient antecedent basis.
	Claim 7 is indefinite, because:
	First, the limitation “a topend of the at least one sidewall” in which “the at least one sidewall” was not mentioned in the base claim 1. There is insufficient antecedent basis.
	Second, the limitation “the topside of the cover” was not mentioned before. There is insufficient antecedent basis.
	Claim 8 is indefinite, because the limitation “the insert” was not mentioned before. There is insufficient antecedent basis.
	Claim 10 is indefinite, because:
	First, the limitation “a side wall” renders the claim indefinite. It is unclear if it is a side wall of the channel or a side wall of the optoelectronic device. The limitation will be interpreted as a side wall of the optoelectronic device.
	Second, the limitation “two abutting side walls” renders the claim indefinite. It is unclear if such side walls are side walls of the optoelectronic device. The limitation will be interpreted as such.
	Independent claim 23 is indefinite, because the limitation “from the outside to the cavity” in which “the outside” was not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 2-15 necessarily inherit the indefiniteness of the claims on which they depend.
I. Prior-art rejections based on Figs. 1A-1B and 6 of Yoshida
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070152229 A1 to Yoshida et al. (“Yoshida”).

    PNG
    media_image1.png
    289
    452
    media_image1.png
    Greyscale

Regarding independent claim 1, Yoshida in Figs. 1A-1B and 6 teaches an optoelectronic device 100 (¶ 40, light emitting apparatus 100) comprising: 
a substrates 10 (¶ 40, substrate 10); 
an optoelectronic semiconductor component 11 (¶ 40, LED chip 11) being arranged on the substrate 10 and having a light-emitting surface (Figs. 1B, 6 & ¶ 46, emission surface of LED chip 11 facing the member 12); and 
a cover 12 (¶ 40, light-transmitting member 12 covering the LED chip 11 serves as a cover) being arranged on the substrate 10 for covering the optoelectronic semiconductor component 11, the cover 12 providing a cavity 15 (¶ 45, space 15 between the concave portion of the member 12 and the substrate 10) which surrounds the optoelectronic semiconductor component 11 when the cover 12 is arranged on the substrate 10; 
the cover 12 having at least one channel 17, 18 (Figs. 1B, 6 & ¶ 46, resin-injection inlet 17 & air vent 18) which extends along a first direction (Fig. 1B, vertical direction) in the cover 12 from the outside to the cavity 15; and 
the first direction being not parallel to the substrate 10 (Figs. 1B & 6, first direction is perpendicular to the substrate 10).
Regarding claim 2, Yoshida in Figs. 1B and 6 further teaches the channel 17, 18 exits to the outside at a location which is remote from the substrate 10 and preferably at a topside of the cover 12 (see Figs. 1B & 6).
Regarding claim 3, Yoshida in Fig. 1B and 6 further teaches the channel 17, 18 exits to the cavity 15 at a location which is remote from the substrate 10.
Regarding claim 4, Yoshida in Figs. 1 and 6 further teaches the channel 17, 18 exits into a recess (¶ 45, concave portion of the member 12) in the inner surface of the cover 12 which communicates with the cavity 15.
Regarding claim 5, Yoshida in Figs. 1B and 6 further teaches the channel 17, 18 runs rectilinear (i.e., in a straight line) through the cover 12 (see Figs. 1B & 6).
Regarding claim 7, Yoshida in Figs. 1A-1B and 6 further teaches a topend of the at least one sidewall encircles an opening 17, 18 (Fig. 1A & ¶ 46, inlet 17 & air vent 18) of the cavity 15 at the topside of the cover 12, and the at least one sidewall being adapted to receive an insert 52 (¶ 78, plug 52) in the opening 17, 18 for closing the cavity 15 at the topside of the cover 12.
Regarding independent claim 23, Yoshida in Figs. 1A-1B and 6 teaches an optoelectronic device 100 (¶ 40, light emitting apparatus 100) comprising: 
a substrate 10 (¶ 40, substrate 10); 
an optoelectronic semiconductor component 11 (¶ 40, LED chip 11) being arranged on the substrate 10 and having a light-emitting surface (Figs. 1B, 6 & ¶ 46, emission surface of LED chip 11 facing the member 12); and 
a cover 12 (¶ 40, light-transmitting member 12 covering the LED chip 11 serves as a cover) being arranged on the substrate 10 for covering the optoelectronic semiconductor component 11, the cover 12 providing a cavity 15 (¶ 45, space 15 between the concave portion of the member 12 and the substrate 10) which surrounds the optoelectronic semiconductor component 11 when the cover 12 is arranged on the substrate 10; 
wherein the cover 12 has at least one channel 17, 18 (Figs. 1B, 6 & ¶ 46, resin-injection inlet 17 & air vent 18) which extends along a first direction (Fig. 1B, vertical direction) in the cover 12 from the outside to the cavity 15; 
wherein the first direction being not parallel to the substrate 10 and extending at least approximately perpendicular to the substrate 10 (Figs. 1B & 6, first direction is perpendicular to the substrate 10); and 
wherein the channel 17, 18 runs rectilinear (i.e., in a straight line) through the cover 12.
II. Prior-art rejections based on Figs. 7-9 of Yoshida
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida.

    PNG
    media_image2.png
    866
    506
    media_image2.png
    Greyscale

Regarding independent claim 1, Yoshida in Figs. 7-9 teaches an optoelectronic device 600 (¶ 86, light emitting apparatus 600) comprising: 
a substrates 60 (¶ 86, substrate 60); 
an optoelectronic semiconductor component 61 (¶ 86, LED chip 61) being arranged on the substrate 60 and having a light-emitting surface (Fig. 9, at least the upper surface of LED chip 61); and 
a cover 62 (¶ 86, light-transmitting member 62 covering the LED chip 61 serves as a cover) being arranged on the substrate 60 for covering the optoelectronic semiconductor component 61, the cover 62 providing a cavity 63 (¶ 86, space 63 formed between the member 62 and the substrate 60) which surrounds the optoelectronic semiconductor component 61 when the cover 62 is arranged on the substrate 60; 
the cover 62 having at least one channel 65, 66 (¶ 86, resin-injection inlet 65 & air vent 66) which extends along a first direction (Figs. 7-9, vertical direction) in the cover 62 from the outside to the cavity 63 (Figs. 7-9); and 
the first direction being not parallel to the substrate 60 (Figs. 8-9, first direction is perpendicular to the substrate 60).
Regarding claim 6, Yoshida in Figs. 7-9 further teaches the cover 62 comprises at least one side wall (Figs. 7-9, side wall of member 62) surrounding in a circumferential direction the cavity 63, the circumferential direction being at least approximately parallel to the substrate 60 (Figs. 7-9).
Regarding claim 9, Yoshida in Figs. 7-9 further teaches the cover 62 comprises four side walls 62 (Figs. 7-9, cover 62 includes four side walls (“62”)) arranged in a rectangular form (Fig. 7 & ¶ 86, elongate rectangular light-transmitting member 62).
Regarding claim 10, Yoshida in Figs. 7-9 further teaches the channel 65, 66 extends in a side wall 62 and in particular in a corner between two abutting side walls (Fig. 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of US 2010/0047935 A1 to Chen et al. (“Chen”).
Regarding claim 11, Yoshida (Figs. 7-9) does not explicitly disclose the cover comprises a layered structure consisting of multiple parallel layers of a material.
	Chen recognizes the need for improving the light uniformity for an LED package (¶ 22). Chen satisfies the need by forming a cover A,B (Figs. 10-11 & ¶ 22, first packaging adhesive A and second packaging adhesive B) comprising a layered structure A, B consisting of multiple parallel layers of a material (Fig. 10-11 & ¶ 22, adhesives A and B).
	Before the effective filing date of the claimed invention, it would  have been obvious to one of ordinary skill in the art to modify the cover taught by Yoshida with the structure taught by Chen, so as to improve the light uniformity for an LED package. 
Regarding claim 12, the combination of Yoshida (Figs. 7-9) and Chen (Figs. 10-11) further teaches the channel 65, 66 (Yoshida) passes through at least some of the layers 62, A, B (Yoshida & Chen), the first direction being not parallel to the layers 62, A, B (see Yoshida: Figs. 7-9 and Chen: Figs. 10-11, portions of the cover 62, A, B that the channel 65, 66 passes through).
Regarding claim 13, the combination of Yoshida (Figs. 7-9) and Chen (Figs. 10-11) further teaches the layered structure 62, A, B comprises at least one layer 62, A, B through which the channel 65, 66 does not pass (see Yoshida: Figs. 7-9 and Chen: Figs. 10-11, portions of the cover 62, A, B that the channel 65, 66 do not pass through).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8 and 14-15 are rejected.
Claims 8 and 14-15 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
Claim 8 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein the insert comprises at least one optical element, in particular a lens or a window, through which light emitted by the optoelectronic semiconductor component leaves the device.
Claim 14 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 14, wherein the layered structure comprises at least one layer, which includes a recess in an inner surface of the layer where the layer surrounds a larger, central recess.
Claim 15 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 15, wherein each layer comprises or consists of a frame surrounding a central recess.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                      

/JAY C CHANG/Primary Examiner, Art Unit 2895